

116 HR 8940 IH: To prohibit offices of Congress from appointing interns who are citizens of certain countries which exert malign foreign influences in the United States.
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8940IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mr. Gooden introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit offices of Congress from appointing interns who are citizens of certain countries which exert malign foreign influences in the United States.1.Prohibiting appointment of interns who are citizens of countries exerting malign foreign influences(a)ProhibitionAn office of Congress, including an office of a joint committee of Congress, may not appoint an individual as a paid or unpaid intern if the individual is a citizen of a covered foreign country.(b)DefinitionsIn this section—(1)the term covered foreign country has the meaning given such term in section 119C(e)(1) of the National Security Act of 1947 (50 U.S.C. 3059(e)(1)); and(2)the term intern means, with respect to an office of Congress, an individual who serves in the office for not more than 120 days in a 12-month period and whose service is primarily for the educational experience of the individual.(c)Effective dateThis section shall apply with respect to the One Hundred Seventeenth Congress and each succeeding Congress.